Exhibit 10.3

AMENDMENT NO. 2 TO
XERIUM TECHNOLOGIES, INC.
 2010 EQUITY INCENTIVE PLAN
 
This Amendment No. 2 to the Xerium Technologies, Inc. 2010 Equity Incentive Plan
(the “Amendment”) is made on March 12, 2013, effective as of the time provided
below.
 
WHEREAS, Xerium Technologies, Inc. (the “Company”) has heretofore adopted the
Xerium Technologies, Inc. 2010 Equity Incentive Plan (the “Plan”); and
 
WHEREAS, the Board of Directors of the Company has approved the Amendment
contingent upon the approval of the Amendment by the stockholders of the
Company.
 
NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 10(d) of the Plan, the
Plan is hereby amended as follows, effective as of such time as the Amendment is
approved by the stockholders of the Company:
 
1.    Section 5(a) of the Plan is amended by deleting the first sentence thereof
and replacing it with the following sentence:
 
“Subject to adjustment under subsection (b), no more than 1,663,525 shares of
Common Stock in the aggregate may be delivered under or in satisfaction of
Awards, comprising 463,525 shares of Common Stock originally authorized under
the Plan, 450,000 additional shares authorized by Amendment No. 1 to the Plan,
and 750,000 additional shares authorized by Amendment No. 2 to the Plan;
provided, however, that to the extent that equity incentive awards granted prior
to the Effective Date pursuant to the Company's 2005 Equity Incentive Plan, as
amended, do not vest on or after the Effective Date in accordance with their
terms, the number of shares of Common Stock subject to such unvested awards
shall be added to the number of shares that may be delivered hereunder.


2.    Section 5(c) of the Plan is amended in its entirety to read as follows:
 
“c. Limit on Individual Grants. The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that may be granted to any
Participant in the aggregate in any calendar year shall not exceed, in each
case, 500,000, and the maximum number of shares of Common Stock that may be
granted as Stock Awards pursuant to Section 8 to any Participant in the
aggregate in any calendar year shall not exceed 500,000, subject in each case to
adjustment under subsection (b). The maximum cash award that may be granted to
any participant in a calendar year is $2,000,000. In the case of an award with a
multi-year performance period, the foregoing 500,000 share and $2,000,000 limits
will apply to each calendar year (or pro rata portion thereof) in the
performance period. ”
 
3.    Except as expressly amended hereby, all provisions of the Plan shall
remain unamended and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms.
 
4.    The Amendment shall have no effect until such time as it is approved by
the stockholders of the Company.
 
5.    The provisions of the Amendment shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
 



